Case: 16-10230   Date Filed: 10/13/2016   Page: 1 of 2


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-10230
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 1:10-cv-02678-SCJ


CHERI RAU,


                                          Plaintiff – Appellant,

versus

D. C. SCHWEIZER,
                                          Defendant- Appellee,

ANDREW SALIBA,
                                          Defendant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (October 13, 2016)

Before TJOFLAT, MARTIN, and ANDERSON, Circuit Judges.
              Case: 16-10230     Date Filed: 10/13/2016    Page: 2 of 2


PER CURIAM:


      In this 42 U.S.C. § 1983 action against a police officer, plaintiff claims that

the officer procured her false arrest and malicious prosecution in violation of the

Fourth and Fourteenth Amendments. The District Court granted the officer

summary judgment on the ground of qualified immunity. The plaintiff appeals.

We conclude that summary judgment was appropriate for the reasons stated in the

District Court’s dispositive order of December 22, 2015.

      AFFIRMED.




                                          2